 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                    Case No. 20-30819 DM
11
      BENJA INCORPORATED                                       Chapter 11
12

13             Debtor.                                         DECLARATION OF STEPHEN D.
                                                               FINESTONE IN SUPPORT OF
14                                                             MOTION FOR ORDER
                                                               SHORTENING TIME FOR
15                                                             HEARING ON THE TRUSTEE’S
                                                               MOTION TO CONVERT CASE TO
16                                                             CHAPTER 7

17

18            I, Stephen D. Finestone, declare as follows:

19            1.     I am a partner at Finestone Hayes LLP, counsel to Kyle Everett (the “Trustee”),

20   the Court-appointed Chapter 11 trustee in this case. I make this declaration in support of the

21   Motion for an Order Shortening Time for Notice and Hearing on the Trustee’s Motion to

22   Convert Case to Chapter 7 (the “Underlying Motion”). I have personal knowledge of the facts

23   set forth below, except those stated on information and belief, and as to those facts, I am

24   informed and believe them to be true. If called upon to testify as a witness, I could and would

25   competently testify to those facts.

26            2.     The Trustee seeks a conversion of this case to a Chapter 7 proceeding and does

27   not wish to wait the normal notice period for the hearing to be held. The Trustee does not

28

     FINESTONE
     Case:     DEC TO SHORTEN
           20-30819   Doc# 70 TIME
                                Filed: 01/15/21              Entered: 01/15/21 21:34:30        1 1 of 2
                                                                                            Page
 1   anticipate any opposition to the Underlying Motion. In fact, the active creditors in the case

 2   support conversion.

 3          3.      The Trustee had initially intended to seek conversion via a stipulation, but upon

 4   consultation with the Office of the United States Trustee, the Trustee decided to seek

 5   conversion by noticed motion.

 6          4.      There have been no previous time modifications related to the subject of this

 7   request.

 8          5.      This request, if granted, will have little to no effect on the schedule for the case

 9   or proceeding, and it does not affect any other matters pending before this Court.

10          6.      I contacted counsel for various parties active in the case, including Busey Bank,

11   E-Revshare Core, LLC, XRC Growth Fund I, L.P. and XRC Fund III, LLC and the Office of

12   the U.S. Trustee regarding the request to shorten time. Initially I advised that the Trustee

13   intended to seek a shortening of time to January 22, 2021. All the parties indicated that they

14   had no objection to the shortening of time. Subsequently and in light of the January 18, 2021

15   holiday, the Trustee decided to request a hearing for January 29, 2021 rather than January 22nd.

16

17          I declare under penalty of perjury that the forgoing is true and correct. Executed on

18   January 15, 2021 in San Francisco, California.

19                                                         /s/ Stephen D. Finestone
                                                           Stephen D. Finestone
20

21

22

23

24

25

26

27

28

     FINESTONE
     Case:     DEC TO SHORTEN
           20-30819   Doc# 70 TIME
                                Filed: 01/15/21            Entered: 01/15/21 21:34:30            2 2 of 2
                                                                                              Page
